OPINION — AG — ALTHOUGH THE COUNTY COMMISSIONERS MAY BE AUTHORIZED TO HIRE, " RIGHT OF WAY APPRAISERS " TO ADVISE THEM OF THE VALUE OF LAND DESIRED BY THE COUNTY FOR RIGHT OF WAY PURPOSES AND ALTHOUGH SUCH EMPLOYEES MAY NEGOTIATE WITH THE LAND OWNERS REGARDING THE PRICE TO BE PAID FOR THE LAND AND MAKE THEIR RECOMMENDATIONS TO THE BOARD OF COUNTY COMMISSIONERS, SUCH EMPLOYEES WOULD NOT BE AUTHORIZED TO " PURCHASE " SAID RIGHT OF WAY BECAUSE ONLY THE BOARD OF COUNTY COMMISSIONERS MAY CONTRACT FOR THE PURCHASE, AND PURCHASE LAND FOR THE COUNTY. CITE: 69 O.S. 1961 365 [69-365], 69 O.S. 1961 161 [69-161] (COUNTY ROAD BOND) (HARVEY CODY)